ORDER
On September 27, 1984 we issued an order suspending respondent from engaging in the practice of law in this State because of his failure to-comply with our prior order directing him to respond to a complaint filed with this Court’s Disciplinary Board. 484 A.2d 235. Respondent states that he has now filed the required response and he seeks reinstatement of his right to practice law. The Board’s Counsel has informed us that the tardy response has been filed.
Accordingly, the petition of Earl F. Pas-bach that this Court’s order of suspension be vacated and that his right to engage in the practice of law in this State be reinstated is granted.